Dear Mr. Martin:
We are in receipt of your request for an Attorney General's Opinion concerning a dual employment issue.  Specifically, you ask whether you as Clerk of Court may appoint as a deputy custodian of voting machines the Coroner of Bienville Parish.
The dual officeholding laws, LA R.S. 42:61 et seq., apply in general to a person holding two positions at the same time.  These statutes allow a person holding a local elective position to hold a local part-time appointive position.  The office of Coroner of Bienville Parish is classified as a local elective office. Under LA R.S. 18:1354 (C), it is apparent that the position of deputy custodian of voting machines is a local part-time appointive position.  Specifically, LA R.S. 18:1354 (C) states in pertinent part:
  The parish custodian of voting machines may employ persons on a temporary basis, as needed, to assist him in the performance of his duties.  He may appoint a deputy parish custodian of voting machines for any polling place he deems necessary. [Emphasis added].
Therefore, it is our the opinion that the part-time appointment of deputy custodian of voting machines and the local elective position of coroner will not violate the dual officeholding laws. If our office can be of further assistance, please advise.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: _________________________ ANDREW D. BENTON Assistant Attorney General